Citation Nr: 1038257	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of bilateral pes planus, currently rated as 
noncompensable. 

2.  Evaluation of allergic rhinitis, currently rated as 
noncompensable.  

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1998 to June 2007.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2008 rating decision rendered by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has appealed the denial of a higher evaluation for 
bilateral pes planus and allergic rhinitis.  He also appeals the 
denial of service connection for a right knee disability, a left 
knee disability, hypertension and dermatitis.

The RO scheduled the appellant for a VA compensation and pension 
examination in March 2008.  The appellant failed to report for 
the examination.  It was noted that he was in Iraq and would 
contact Waco upon his return.  In an April 2008 point of contact, 
it was related that the appellant was in Iraq as a contractor and 
that he would be back later in the year.  

In August 2008, the appellant stated that he missed his VA 
compensation and pension examination because he was out of the 
country working in Iraq.  He stated that he was going back in a 
month or so to work.  He requested that VA set up an examination 
as soon as possible or advise him how he could be examined out of 
the country.  

The appellant was scheduled to appear for a VA compensation and 
pension examination in January 2009.  He failed to report for the 
examination.  He was in Iraq at that time.  

The appellant has shown good cause for his failure to appear for 
his scheduled examinations and it has been determined that a 
compensation and pension examination is needed to adequately 
adjudicate the appellant's claims.  As such, this case is 
remanded to afford the appellant a VA compensation and pension 
examination.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion if 
it is necessary to decide the claim.  To ensure that VA has met 
its duty to assist the claimant in developing the facts pertinent 
to the claims and to ensure full compliance with due process 
requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.	The RO has two options in regards to this 
claim.  They can hold the case open and 
pending until the appellant returns to the 
U.S and is able to appear for a 
compensation and pension examination; or 
they can make arrangements for the 
appellant to be examined outside of the 
U.S. at a military or civilian hospital at 
his duty station.  

2.	The RO should also consider whether 
referral to the Pittsburgh Regional Office 
is warranted to handle this claim.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


